
	

113 HRES 587 IH: Expressing support for internal rebuilding, resettlement, accountability, and reconciliation within Sri Lanka so that Sri Lankans from all ethnic and religious communities may benefit from the end of the country’s 26-year civil war.
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 587
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Mr. Holt (for himself, Mr. Johnson of Ohio, and Mr. Tierney) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for internal rebuilding, resettlement, accountability, and reconciliation within
			 Sri Lanka so that Sri Lankans from all ethnic and religious communities
			 may benefit from the end of the country’s 26-year civil war.
	
	
		Whereas May 19, 2014, marks the 5-year anniversary of the end of the 26-year conflict between the
			 terrorist Liberation Tigers of Tamil Eelam (LTTE), and the Government of
			 Sri Lanka;
		Whereas the people of Sri Lanka suffered greatly as a result of this conflict, the impact and
			 aftermath of which has been felt especially by women, children, and
			 families;
		Whereas the Government of Sri Lanka established a Lessons Learnt and Reconciliation Commission
			 (LLRC) to recommend measures to prevent the recurrence of conflict in the
			 future and promote further national unity and reconciliation among all
			 communities;
		Whereas the LLRC report acknowledges important events and grievances that contributed to decades of
			 political violence and civil war in Sri Lanka and makes constructive
			 recommendations on a wide range of issues, including the need to credibly
			 investigate widespread allegations of extrajudicial killings and enforced
			 disappearances, demilitarize the north and the country as a whole, reach a
			 political settlement with minority communities on the meaningful
			 devolution of power, promote and protect the right to freedom of
			 expression for all, including the enactment of a right to information
			 law,;
		Whereas and enact rule of law reforms;
		Whereas implementation of the LLRC report’s recommendations would contribute to the process of
			 national reconciliation in Sri Lanka;
		Whereas the Government of Sri Lanka, has repeatedly invoked the LLRC as a domestic mechanism to
			 address issues arising from the war’s conclusion, but has simultaneously
			 distanced itself from many of the LLRC’s final recommendations;
		Whereas in the almost 4 years since the tabling of the LLRC report in Sri Lanka’s Parliament, very
			 few of its recommendations have been successfully implemented, forcing the
			 United Nations Human Rights Council in March 2014, to pass a resolution
			 calling for the Office of the High Commissioner for Human Rights to
			 conduct a comprehensive investigation into allegations of serious
			 violations and abuses of human rights;
		Whereas the LLRC noted that the failure of successive governments to implement the “critical
			 recommendations of past commissions gives rise to understandable criticism
			 and skepticism regarding Government appointed Commissions from which the
			 LLRC has not been spared”;
		Whereas the Government of Sri Lanka has made progress on resettlement of displaced persons and
			 improvements to infrastructure in the North and East;
		Whereas the United States Department of State's 2012 Human Rights Report on Sri Lanka outlines
			 ongoing concerns regarding landownership and property restitution,
			 including instances where large numbers of persons have not received
			 restitution for land that remains part of government high security zones;
		Whereas the continued military presence on private lands is preventing the full resettlement of
			 internally displaced persons who desire a return to peaceful life;
		Whereas the September 21, 2013, elections in Sri Lanka for the Northern, Central, and North Western
			 Provincial Councils were a good first step in devolving power to the
			 provinces, though providing all councils with the ability to make their
			 own development and policing decisions would enhance the impact of such
			 elections;
		Whereas the President of Sri Lanka committed to a political solution with implementation of the
			 country’s 13th amendment to bring about lasting peace and reconciliation
			 in Sri Lanka as codified in the Sri Lankan Government supported 2009
			 United Nations Human Rights Council resolution S–11/Assistance to Sri
			 Lanka in the Promotion and Protection of Human Rights;
		Whereas negotiations on a political solution to the conflict between officials from the Sri Lanka
			 Freedom Party and the Tamil National Alliance ended unsuccessfully in 2011
			 after the government walked away;
		Whereas reconciliation is a long-term process that will need to be led by the Sri Lankan Government
			 and driven by the people of Sri Lanka, including civil society and
			 nongovernmental organizations;
		Whereas the removal of the country’s chief justice, decreasing space for dissent, continued
			 militarization throughout the country, and intimidation of journalists and
			 critics of the government have created a sense of impunity and creeping
			 authoritarianism within Sri Lanka;
		Whereas there have been repeated reports of attacks on places of worship and those practicing their
			 faith, restrictions on the media throughout Sri Lanka, and few instances
			 in which the perpetrators of such attacks have been held to account;
		Whereas there have been numerous unaddressed allegations of arbitrary detention, sexual violence,
			 torture, and abuse of detainees by police and security forces in Sri
			 Lanka’s north and east during the end of the war, and which are ongoing
			 and have increased after the war;
		Whereas the United States Department of State's 2012 Human Rights Report on Sri Lanka also includes
			 reports of serious human rights violations such as unlawful killings by
			 security forces and government-allied paramilitary groups;
		Whereas progress on investigations into reports of war crimes, crimes against humanity, and other
			 human rights violations during the conflict and promoting reconciliation
			 would facilitate enhanced United States engagement, bilateral trade, and
			 investment in Sri Lanka and coincide with United States policy that such
			 commissions of inquiry have been instrumental in providing accountability
			 and redressing wrong doing during periods of internal strife; and
		Whereas the United States is home to a large Sri Lankan diaspora, including Sinhalese, Tamils, and
			 Muslims, who have become an integral part of United States society: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)calls on the Government of Sri Lanka to implement the constructive recommendations of the Lessons
			 Learnt and Reconciliation Commission (LLRC) in a credible, transparent,
			 and expeditious manner;
			(2)recognizes that the LLRC report has not adequately addressed issues of accountability for possible
			 war crimes and crimes against humanity that may have been committed by the
			 Government of Sri Lanka and the terrorist Liberation Tigers of Tamil Eelam
			 (LTTE);
			(3)commends the representatives of the United States on their leadership on United Nations Human
			 Rights Council Resolution (UNHRC) A/HRC/25/L.1.Rev.1, adopted by the UNHRC
			 on March 27, 2014, establishing an Office of the High Commissioner for
			 Human Rights investigation into allegations of war crimes, crimes against
			 humanity, and other human rights violations committed by both sides during
			 and after the war in Sri Lanka and to make recommendations regarding
			 accountability;
			(4)recommends that the United States Department of State place restrictions on entry to the United
			 States for anyone it identifies as responsible for war crimes and crimes
			 against humanity;
			(5)encourages the Government of Sri Lanka to work with and accept the support of civil society and
			 local and foreign agencies that can support the causes of reconciliation
			 and accountability, including the Office of the United Nations High
			 Commissioner for Human Rights in its investigation;
			(6)calls for the Government of Sri Lanka to allow for greater media freedoms and ensure the freedom
			 and protection of the press and of religion;
			(7)urges the Government of Sri Lanka to provide for freedom of movement and allow humanitarian
			 organizations and international human rights groups greater access to
			 war-affected individuals, including rehabilitated ex-LTTE cadres and those
			 detained;
			(8)acknowledges the end of the war and calls on the Government of Sri Lanka to prioritize the process
			 of demilitarization throughout the country, including removing military
			 involvement from civilian administration;
			(9)calls on members of the Tamil National Alliance to acknowledge past relationships with the LTTE and
			 make a firm commitment to reconciliation and a long-term political
			 solution that would ensure for a peaceful and unified Sri Lanka;
			(10)urges the government of the ruling party to begin negotiations with the Tamil National Alliance on
			 a political solution from where those talks stopped in 2011; and
			(11)acknowledges the importance for all parties to reach a lasting political settlement on the
			 meaningful devolution of power consistent with the recommendations of the
			 LLRC and acceptable to all sides.
			
